Citation Nr: 0509652	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  02-17 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for a service-connected 
psychiatric disorder, currently assigned a 30 percent 
evaluation.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The veteran had active service from February 1944 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 2001.  In August 2004 the veteran appeared at a 
hearing held at the Albany VA Medical Center before the 
undersigned, sitting in the New York RO.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has received 
the required notification regarding the evidence necessary to 
substantiate the claim.

2.  The veteran's service-connected psychiatric disability is 
manifested by symptoms including chronic anxiety, social 
avoidance, low self-esteem, poor concentration, and depressed 
mood, resulting in no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent rating 
for a service-connected psychiatric disability are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence.  See 38 C.F.R. §§ 4.1, 4.2.  In addition to the 
historical record, this evidence includes a June 1998 Veteran 
Center letter; VA examinations dated in May 2001, March 2002, 
and May 2003; an evaluation report from a private physician 
dated in November 2002; VA treatment records dated from March 
2000 to December 2003; the veteran's testimony at his hearing 
before the undersigned; his March 2001 RO hearing testimony; 
and numerous written statements from the veteran.  

Briefly, the evidence shows that the veteran served on active 
duty during World War II as radar operator with a bombardier 
squadron, and flew on combat missions.  His medals include 
the Air Medal with three Oak Leaf Clusters.  On his 
separation examination in November 1945, a chronic anxiety 
state was diagnosed.  By a May 1946 rating decision, he was 
granted service connection for anxiety incurred in combat, 
and assigned a 50 percent rating.  Subsequently, his rating 
was reduced to 30 percent for a period of two weeks in March 
1948, then returned to 50 percent, where it remained until a 
May 1953 rating decision reduced the 50 percent rating to 30 
percent.  The 30 percent rating has been in effect since July 
1953.  

The essence of the veteran's argument is that due to his 
service-connected psychiatric disorder, he has continually 
suffered from symptoms such as depression, irritability, and 
anxiety, and he has experienced personal conflicts and social 
inadaptability which have adversely affected all areas of his 
life, in particular his occupational adaptability.  He 
believes that due to his symptoms, in particular his 
difficulties with social relationships, he has been 
continually underemployed.  Specifically, he states that he 
was unable to continue working for others as an accountant, 
and therefore became a chiropractor, but due to his problems 
in dealing with other people, he was far less successful than 
he otherwise would have been.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155; 38 
C.F.R. Part 4.  When rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, it 
must be emphasized that it is the more recent evidence which 
is generally the most relevant in an increased rating claim, 
as the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The recent evidence shows that the veteran's nervous 
condition has been variously diagnosed as generalized anxiety 
disorder, depressive disorder, and/or post-traumatic stress 
disorder (PTSD).  However, all mental disorders are rated 
under a single "general rating formula," based on symptoms, 
regardless of diagnosis.  See 38 C.F.R. § 4.130.  

According to the general rating formula, a mental disorder is 
rated 30 percent when it results in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A rating of 50 percent is assigned when it results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A rating of 70 percent is warranted when it results in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is assigned when the condition results 
in total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not an exhaustive list, but rather serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet.App. 436 (2002).

When evaluating the level of disability from a mental 
disorder, the extent of social impairment will be considered, 
but a rating will not be assigned solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

The medical evidence of record supports the veteran's 
contention that his psychiatric disability has resulted in 
"underemployment," i.e., impairment in earning capacity.  
However, since the 30 percent evaluation already contemplates 
occupational impairment, it is the severity of the condition, 
and the resulting impairment, that is in dispute.  According 
to a June 1998 letter from a Vet Center psychologist, the 
veteran had PTSD, which had continuously affected almost 
every area of his life--social, familial, and work, and he 
had particularly suffered financially because of military 
service.  However, the other doctors who concluded that he 
has suffered occupationally or financially also found that 
his nervous condition results in mild, or, at most, moderate 
impairment.  

For example, the May 2001 VA examination concluded that the 
veteran suffered from chronic anxiety, social avoidance, low 
self-esteem, poor concentration, and dysphoric mood, and that 
his military service had a chronic and significant negative 
impact on his overall functioning to this day.  However, the 
generalized anxiety disorder diagnosed at that time was found 
to result in a global assessment of functioning (GAF) of 61, 
noted to reflect mild impairment of functioning.  Similarly, 
on the VA examination in March 2002, while noting that the 
veteran appeared anhedonic, and at times appeared to have a 
somewhat flat affect, the examiner concluded that the veteran 
had a mild depressive disorder, with a GAF of 62.  

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  A 51-60 GAF score indicates moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score from 61-70 
reflects some mild symptoms, or some difficulty in social, 
occupational, or school functioning but is generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  

In November 2002, the veteran underwent a psychiatric 
evaluation by M. R. Priest, M.D., who also found that the 
veteran had over the years significant impairment of social 
functioning and to a lesser extent, occupational 
difficulties.  However, he also observed the veteran to be 
alert, oriented, well-dressed and groomed, and cooperative, 
with a mildly depressed mood and a full range of affect.  He 
said the veteran's thoughts were well organized, and insight 
and judgment were good.  He estimated the veteran's GAF to be 
60.   

The May 2003 examination resulted in a conclusion that the 
veteran appeared to suffer from a lifelong chronic anxiety 
which had impacted his ability to socialize with other people 
as well as perhaps advance in his career.  He was a bright 
man who appeared to have been underemployed throughout his 
life.  Although he continued to work, clearly the income that 
he generated from his chiropractic practice appears to have 
been substandard.  However, the examiner also reported a GAF 
of 58.  Additionally, on the mental status examination, the 
veteran did not display any obvious deficits in thinking or 
memory.  The examiner noted that the veteran complained about 
memory problems, and he appeared distractible, due to his 
chronic anxiety, but, on examination, the veteran did not 
display any gross deficits in memory; indeed he appeared to 
be quite "spry" and appeared to function on a quite high 
cognitive level for his age.  

Thus, the veteran does not suffer from symptoms of a 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long term memory, 
to the extent that he retains only highly learned material, 
or forgets to complete tasks, impaired judgment, or impaired 
abstract thinking.  Disturbances of mood, beyond the 
depressed mood and anxiety contemplated for a 30 percent 
rating, have not been shown.  Difficulty in establishing and 
maintaining effective work and social relationships, beyond 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks has not 
been demonstrated.  Other symptoms of similar type or degree 
that would warrant a higher disability rating have not been 
indicated.  

The Board finds that the evidence as a whole does not 
indicate occupational impairment beyond that contemplated by 
a 30 percent rating.  While the veteran has social 
impairment, evidenced by an absence of any friends, he has 
compensated well for this liability.  Significantly, he has 
been able to maintain a close relationship with his immediate 
family.  Moreover, although he does not seem to appreciate 
his accomplishments, according to the history he has 
provided, when he found he was not succeeding as an employee 
while he was an accountant, he retrained as a chiropractor, 
so that he was able to go into business for himself.  The 
most recent VA examination, in May 2003, indicated that he 
was still, at the age of 77 years, working part time.  
Although at times it has been indicated that this is because 
he needs the money, at other times, he stated that he keeps 
working to give himself something to do.  The recent medical 
evidence consistently shows symptoms commensurate with no 
more than a 30 percent rating.   

The preponderance of the evidence is against the claim, and 
the symptoms present do not more closely approximate the 
criteria for the higher rating.  Accordingly, the benefit-of-
the-doubt rule does not apply, and the claim must be denied. 
38 U.S.C.A. § 5107(b);  Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).   

The Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  

In a letter dated in April 2001, prior to the rating action 
on appeal, and in another letter dated in August 2003, the RO 
informed the veteran of the evidence necessary to 
substantiate his claim, and of his and VA's respective 
obligations to obtain specified different types of evidence.  
The July 2001 rating decision, October 2002 statement of the 
case, and August 2003 and January 2004 supplemental 
statements of the case informed the veteran more specifically 
of the reasons for the denial of his claim, the relevant law 
and regulations, and the evidence upon which the decision was 
based.  Although he was not explicitly told to submit all 
pertinent evidence in his possession, the detailed 
explanations provided served to convey that information and 
the Board finds that VA substantially complied with this 
requirement.  Service medical records are of record, as are 
the private and VA treatment records identified by the 
veteran.  VA examinations were provided in May 2001, March 
2002, and May 2003, and the veteran testified at a hearing 
before the undersigned in August 2004.  At that time, it was 
indicated by the veteran that we have all available medical 
records.  

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  


ORDER

An evaluation in excess of 30 percent for a service-connected 
psychiatric disorder is denied.



	                        
____________________________________________
	Harvey Roberts
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


